Citation Nr: 1528048	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to vocational rehabilitation benefits and training under 38 U.S.C.A. Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).  In January 2014, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  


REMAND

The Veteran's vocational rehabilitation benefits were discontinued in September 2012 based upon a finding that it was not reasonably feasible for the Veteran to be complete a vocational rehabilitation goal as a result of service-connected and nonservice-connected disabilities.  The Vocational Rehabilitation Counselor (VRC) who provided the assessment determined that because of the Veteran's advanced age, the serious nature of his service-connected and nonservice-connected disabilities, and his unstable medical condition, achievement of a vocational goal was not feasible at that time.  

Because the VRC concluded that a vocational goal was not reasonably feasible for the Veteran as a result of service-connected and nonservice-connected disabilities, there must be compelling evidence which establishes infeasibility beyond any reasonable doubt in the absence of a period of extended evaluation.  38 C.F.R. § 21.53(e) (2014).  

At the January 2014 Board hearing, the Veteran testified that the severity of his service-connected disabilities had decreased and that his medical conditions were under control as a result of proper medical treatment.  

The Veteran's January 2014 Board testimony indicates that his overall physical and mental state has improved since vocational rehabilitation benefits were discontinued in September 2012.  Evidence in the almost three years since that time suggests that his medical condition may have become more stable and less severe, and two of the reasons for infeasibility were the severity and instability of his medical situation.  The Board finds that the current evidence of record is insufficient to establish beyond a reasonable doubt that the vocational goal is not feasible.  Therefore, the Veteran should be provided with an extended evaluation under 38 C.F.R. § 21.57 to determine whether compelling evidence establishes infeasibility beyond any reasonable doubt.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an extended evaluation under 38 C.F.R. § 21.57 to determine whether it is reasonably feasible for the Veteran to achieve his vocational goal.  Associate all counseling records or narrative reports with the vocational rehabilitation folder.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

